DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
The Applicant alleges that
a control device configured to control the switch such as to disconnect the second auxiliary machine from the low voltage-side power line, based on a state of charge or a voltage of the second power storage device being equal to or lower than a first reference value in such a state that the second auxiliary machine is connected with the low voltage-side power line in the system off-state. 
Applicant respectfully submits that the cited reference fails to anticipate claim 1 because it fails to teach or suggest at least the above-underlined features of claim 1.
The Examiner contends that
The examiner disagrees as Ueo et al. disclose a control device [Fig 1, (80)] {¶ (0031)} configured to control the switch [RL3] {¶ (0049)}  such as to disconnect the second auxiliary machine [90] {¶ (0051)} from the low voltage-side power line [155p] {¶ (0051)}, based on a state of charge [SOC of 70] {¶ (0056, 0081)} or a voltage of the second power storage device [70] {¶ (0046)} being equal to or lower than a first reference value [lower limit voltage that ensures operation of ECU 80] {¶ (0076)} in such a state that the second auxiliary machine [90] is connected with the low voltage-side power line [via 60 and /or 115 & 155p] {¶ (0078)} in the system off-state [ECU-80-when ignition switch is off]. In charging state RL3 is closed while the IG is off {¶ (0069)} and low voltage side [via 60 and /or 115 & 155p] is connected to second auxiliary loads [90] {(0078)},
a control device [80] {¶ (0031)} configured to control [via IG on/Off] the switch [RL3] {¶ (0049)} such as to disconnect the second auxiliary machine [90] {¶ (0051)}  from the low voltage-side power line [155p] {¶ (0051)}, when a state of charge [SOC of 70] {¶ (0056, 0081)} or a voltage of the second storage device [70] {¶ (0046)} becomes equal to or lower than a first reference value [lower limit voltage] {¶ (0076)} in such a state that the second auxiliary machine [90] is connected with the low voltage-side power line [155p] in the system off-state [IG off] {¶ (0081)}. Hence the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 stand rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ueo et al. US 2012/0123625.
Regarding Independent Claim 1
Ueo et al. disclose a vehicle [Fig 1, (100)] {¶ (0031)}, comprising: 
a first power storage device [10] {¶ (0032)}; 

a DC-DC converter [60] {¶ (0047)} configured to step down a voltage [VL] of electric power of a high voltage-side power line [153p, 153g] {¶ (0048)} which the first power storage device [10] is connected with and to supply the electric power of the stepped-down voltage [Vs] to a low voltage-side power line [155p, 155g] {¶ (0046)} which the second power storage device [70] is connected with; 
a first auxiliary machine [95] {¶ (0050)} connected with the low voltage-side power line [155p] and configured such as to be required to operate in a system off-state [IG off-ignition key] {¶ (0050)}; 
a second auxiliary machine [90] {¶ (0051)} connected with the low voltage-side power line [155p, 156p] {¶ (0051)} and configured such as not to be required to operate in the system off-state [IG on] {¶ (0051)}; a switch [RL3] {¶ (0049)} configured to disconnect the second auxiliary machine [90] from the low voltage-side power line [155p] {¶ (0051, 0063, 0065)}; and 
a control device [80] {¶ (0031)} configured to control [via IG on/Off] the switch [RL3] {¶ (0049)} such as to disconnect the second auxiliary machine [90] {¶ (0051)}  from the low voltage-side power line [155p] {¶ (0051)}, when a state of charge [SOC of 70] {¶ (0056, 0081)} or a voltage of the second storage device [70] {¶ (0046)} becomes equal to or lower than a first reference value [lower limit voltage] {¶ (0076)} in such a state that the second auxiliary machine [90] is connected with the low voltage-side power line [155p] in the system off-state [IG off] {¶ (0081)}.
Regarding Claim 3
Ueo et al. disclose the vehicle [Fig 1, (100)] {¶ (0031)} according to claim 1, wherein the control device [80] {¶ (0031)} is further configured to control [via dotted control line]  the DC-DC converter [60] {¶ (0047)} to step down the voltage [VL] of the electric power of the high voltage-side power line [153p, 153g] {¶ (0048)} and to supply the electric power of the stepped-down voltage [Vs] to the low voltage-side power line [155p] {¶ (0051)}, based on the state of charge [SOC of Aux battery 70] {¶ (0081)} or the voltage of the second power storage device [70] {¶ (0046)}  being equal to or lower than a second reference value that is smaller than the first reference value [SOC of Aux battery 70] {¶ (0081)} in such a state that the second auxiliary machine [90] {¶ (0051)}  is disconnected [via RL3] {¶ (0049)} from the low voltage-side power line [155p] {¶ (0051)} in the system off-state [IG off] {¶ (0081)}.
Regarding Claim 4
Ueo et al. disclose the vehicle [Fig 1, (100)] {¶ (0031)} according to claim 1, further comprising: 
a second switch [switching element is fixed off] {¶ (0068)} configured to disconnect [via 60] the second power storage device [70] from the low voltage-side power line [155g] {¶ (0046, 0068)}.
Regarding Claim 5
Ueo et al. disclose the vehicle [Fig 1, (100)] {¶ (0031)} according to claim 4, wherein the control device is further configured to: 
based on the state of charge [Fig 1, (SOC of Aux battery 70)] {¶ (0081)} or the voltage of the second power storage device [70] subsequently being equal to or lower than a lower limit voltage] {¶ (0076)}, 
control the DC-DC converter [60] {¶ (0047)} such as to step down the voltage [VL] {¶ (0047)} of the electric power of the high voltage-side power line [153p, 153g] {¶ (0048)} and to supply the electric power of the stepped-down voltage [Vs] to the low voltage-side power line [155p, 155g] {¶ (0046)}, 
while controlling [80] the second switch [switching element is fixed off] {¶ (0068)} such as to disconnect [via 60] the second power storage device [70] from the low voltage-side power line [155g] {¶ (0046, 0068)}.
Regarding Claim 6
Ueo et al. disclose the vehicle [Fig 1, (100)] {¶ (0031)} according to claim 1, further comprising: 
a relay [SMR1/SMR2] {¶ (0040)} provided in the high voltage-side power line [153p/153g] {¶ (0041)} that is arranged to connect a drive device [20] {¶ (0033)} for running with the first power storage device [10] {¶ (0034)}, 
wherein the DC-DC converter [60] {¶ (0047)} is connected with a first power storage device [10] -side of the relay [SMR1/SMR2] in the high voltage-side power line [153p/153g] and with the low voltage-side power line [155p/155g] {¶ (0046)}.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

                                                                                                                                                                                                  /Nguyen Tran/Primary Examiner, Art Unit 2838